                                                                                            yl
FILED
   DEC   0 52g$1f   6      uNrrED srArES DrsrRrcr couRr
                           N,RTHERI;)EIfi       ILLIN,IS
oIHRSlrBfiftY[8Uo                           ilTi,l3fl
    UNITED STATES OF AMERICA

           v.
                                              I
                                              )
                                              )
                                                       *" IgcR gL
                                                       Violation: Title United
                                                                      18,
                                                       Code, Section 1343
                                                                               zStates

    WILLIAM DOWNS
                                                                    Jil}GE   USOOD

           rhe UNITED srArES ATT,RNEY          charges:
                                                               MAGTSTHATE JUDGE   eIBERT
           1.    At times material to this Information:

                 a.     Defendant WILLIAM DOWNS was an accountant who owned an

    accounting business   in Skokie, Illinois. From   2012 through August 20L9, DOWNS

    also was the Executive Director of Organization A, a not-for-profit association based

    in   Skokie, Illinois, and from approximately 2001 through August 20L9, was

    Organization A's Accountant.

                 b.     In d.efendant DOWNS's capacity as Organization A's Accountant,

    he was responsible for a1l of the accounting and financial reporting and bookkeeping

    functions at Organization A.

                 c.     Defendant DOWNS also was responsible for preparing and

    presenting to Organization A's Board of Directors various Organization A financial

    statements, including balance sheets and investment schedules.
            2.   Beginning in or around January 2005, and continuing through in or

around July 2019, at Skokie, in the Northern District of Illinois, Eastern Division,

and elsewhere,

                                      WILLIAM DOWNS,

defendant herein, devised and intended to devise a scheme to defraud Organization

A,   and"   to obtain money and property owned by and. under the custody and control of

Organization          A, by   means   of materially false and fraudulent    pretenses,

representations, and promises, which scheme is further described below.

            3.   It   was part of the scheme that defendant DOWNS fraudulently

disbursed and caused to be disbursed to himself approximately $300,000        in funds
drawn on Organization A's bank account through checks made payable to DOWNS,

knowing he was not entitled to those funds.

        4.       It   was further part of the scheme that defendant DOWNS fraudulently

altered the financial journals of Organization A by creating false entries of voided

checks to conceal his theft.

        5.       It was further part of the scheme that, to further conceal his theft,
defendant DOWNS created false financial records, including balance sheets and

investment portfolio documents showing fraudulently inflated and fi.ctitious assets,

which DOWNS presented to OrganizationA's Board of Directors.

        6.       It   was further part of the scheme that defendant DOWNS concealed,

misrepresented., and hid., and caused to be concealed, misrepresented, and hid.den,

the existence, purpose, and acts done in furtherance of the scheme.
 .    7.     On or about September 23,20L8, at Skokie, in the Northern District of

Illinois, Eastern Division,   and. elsewhere,

                                   WILLIAM DOWNS,

defend.ant herein,   for the purpose of executing the             above-d.escribed scheme,

knowingly transmitted and caused            to be transmitted. by         means   of   wire

communication in interstate commerce certain writings, signs, and. signals, namely,

an email from bdowns@aol.com to                 [Organization    A   President]@gmail.com

containing false financial record.s relating to Organization A;

      In violation of fitle 18, United States    Cod.e,   Section 1343.
                                   Forfeiture Allegation

      The UNITED STATES ATTORNEY further alleges:

       1.    Upon conviction of an offense in violation of Title 18, United States Code,

Section 1343, as set forth in this Information, defendant shall forfeit to the United

States of America any property which constitutes and is derived from proceeds

defendant obtained as a result of the offense, as provided in Title 18, United States

Code, Section 982(a)(2)(A) and   Title 28, United States Code, Section   2aGL@).


      2.     The property to be forfeited. includ.es but is not limited to a personal

money judguent in the amount of approximately S300,000.

      3.     If any property described   above, as a result of any act or omission by the

defendant: cannot be located upon the exercise of due diligence; has been transferred

or sold. to, or deposited with, a third party; has been placed. beyond the jurisdiction of

the Court; has been substantially diminished in value; or has been commingled with

other property which cannot be divided without difficulty, the United States of

America shall be entitled to forfeiture of substitute property, as provided in Title 21,

United States Code, Section 853Gr).




                                            4
